                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12       MAI-TRANG THI NGUYEN,                              Case No. 20-CV-08755-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                           ORDER DISMISSING SECOND
                                                                                              AMENDED COMPLAINT WITH
                                  14              v.                                          LEAVE TO AMEND
                                  15                                                          Re: Dkt. No. 11, 19, 20
                                           NANCY PELOSI, Speaker of the United
                                  16       States House of Representatives, and
                                           MITCH MCCONNELL, Minority Leader of
                                  17       the United States Senate,
                                  18                     Defendants.

                                  19
                                               Plaintiff’s pro se Second Amended Complaint (“SAC”) claims that Speaker Nancy Pelosi
                                  20
                                       and Senator Mitch McConnell (together, “Defendants”) have violated the U.S. Constitution’s
                                  21
                                       Treason Clause, Art. III, § 3, cl. 1. See SAC at 3, ECF No. 11. The crux of Plaintiff’s SAC is that
                                  22
                                       Defendants negligently “fail[ed] to do their jobs as top government officials to vindicate the
                                  23
                                       results of the coronavirus-infected [p]resident[ial] [e]lection of 2020.” Id. at 6.1 Thus, as Plaintiff
                                  24

                                  25   1
                                        In denying Plaintiff’s application to proceed in forma pauperis, the Court held that Plaintiff’s
                                  26   original complaint (ECF No. 1) and first amended complaint (ECF No. 6) were frivolous. ECF
                                       Nos. 5, 9 (denying application and motion for reconsideration). Plaintiff then paid her filing fee
                                  27
                                       and filed the operative SAC. The SAC is substantially alike the prior frivolous complaints.
                                  28                                                     1
                                       Case No. 20-CV-08755-LHK
                                       ORDER DISMISSING SECOND AMENDED COMPLAINT WITH LEAVE TO AMEND
                                   1   recognizes, her suit must fall within the Federal Tort Claims Act’s (“FTCA”) waiver of sovereign

                                   2   immunity to proceed. See SAC at 3 (citing FTCA as basis for jurisdiction); accord 28 U.S.C.

                                   3   § 1346(b)(1) (waiving sovereign immunity for “the negligent or wrongful act or omission of any

                                   4   employee of the Government while acting within the scope of his office or employment”).

                                   5          Yet sovereign immunity bars Plaintiff’s suit because the SAC names the wrong defendants

                                   6   under the FTCA. “A suit under the FTCA must be ‘against the United States,’ and the United

                                   7   States is the only proper defendant in a suit under the FTCA.” 14 Wright & Miller, Federal

                                   8   Practice & Procedure: Jurisdiction § 3658 (4th ed. Apr. 2021 update) (collecting cases). The SAC

                                   9   fails to name the United States as a defendant, let alone the sole defendant. This failure warrants

                                  10   dismissal of the SAC. See, e.g., Allen v. Veterans Admin., 749 F.2d 1386, 1388 (9th Cir. 1984)

                                  11   (Kennedy, J.) (affirming dismissal because United States was not sole defendant); Banks v.

                                  12   Roberts, 251 F. App’x 774, 777 (3d Cir. 2007) (per curiam) (same).
Northern District of California
 United States District Court




                                  13          Moreover, the Court may dismiss the SAC sua sponte because sovereign immunity “goes

                                  14   to a court’s jurisdiction.” Dep’t of Treasury-I.R.S. v. Fed. Lab. Rels. Auth., 521 F.3d 1148, 1152

                                  15   (9th Cir. 2008). As court of appeals have instructed in FTCA cases, a district court should “sua

                                  16   sponte dismiss[] the claim on jurisdictional grounds” if plaintiff “did not sue the United States, the

                                  17   only proper defendant under the Federal Tort Claims Act.” Galvin v. Occupational Safety &

                                  18   Health Admin., 860 F.2d 181, 185 (5th Cir. 1988); see also, e.g., Summa v. United States, 936 F.2d

                                  19   584 (10th Cir. 1991) (holding that the district court should have sua sponte dismissed for lack of

                                  20   jurisdiction under the FTCA).

                                  21          Accordingly, the Court DISMISSES the SAC with leave to amend. Should Plaintiff elect

                                  22   to file a third amended complaint curing the deficiencies identified herein, Plaintiffs shall do so

                                  23   within 30 days of the date of this order. Failure to meet the 30-day deadline to file a third amended

                                  24   complaint or failure to cure the deficiencies identified in the Court’s orders will result in dismissal

                                  25   of the deficient claims with prejudice.

                                  26          Finally, the Court (1) DENIES as moot Plaintiff’s petition to change name of the

                                  27   Defendants, ECF No. 19; (2) CONTINUES the June 23, 2021 case management conference to

                                  28                                                      2
                                       Case No. 20-CV-08755-LHK
                                       ORDER DISMISSING SECOND AMENDED COMPLAINT WITH LEAVE TO AMEND
                                   1   August 25, 2021 at 2:00 p.m.; and (3) DENIES as moot Plaintiff’s motion to reschedule the initial

                                   2   case management conference, ECF No. 20.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: June 17, 2021

                                   6                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   3
                                       Case No. 20-CV-08755-LHK
                                       ORDER DISMISSING SECOND AMENDED COMPLAINT WITH LEAVE TO AMEND
